Interim Decision #2947

MATTER OF OGNIBENE

Section 248 Proceedings
A-24702193
Decided by Regional Commissioner April 4, 1983
(1) In the case of w dual national alien nonimmigrant, the nationality claimed or established by him at the time of his entry into the United States must be regarded, for
purposes of section 214 of the Immigration and Nationality Act, 8 U.S.C. 1184, as his
sole or operative nationality for the duration of his temporary stay in the United States.
(2) Satisfactory claim to, or establishment of, alien nationality is one of the conditions
under which a person is admitted to the United States pursuant to section 214(a) of
the Act. Thus, applicant who applied for admission to the United States and was admitted
as a citizen of Canada is strictly governed by the condition of Canadian nationality under
which he was admitted.
(3) Section 101(a)(15)(E)(ii) of the Act, 8 U•S.C. 1101 (a)(15)(E)(ii), makes no provision
for dualpationality in relation to administration and enforcement of treaties of commerce
and navigation. See Matter of Damioti, 17 I&N Dec. 303 (Comm. 1980).
ON BEHALF OF APPLICANT: David F. Vedder, Esquire
Wells & Vader
P.O. Box 5385
Daytona Beach, Florida

The applicant is a 48-year-old native of Italy who alleges to be a dual
national of Canada and Italy. He last entered the United States as a
noncontrolled Canadian citizen on December 19, 1980. He now seeks
treaty investor status based on his claimed Italian nationality and on a
purported investment in real estate ventures in Florida.
Section 101(a)(15)(E)(ii) of the Immigration and Nationality Act, 8
U.S.C. 1101(a)(15)(E)(ii), defines a treaty investor as-an alien entitled to enter the United States under and in pursuance of the provisions of a
treaty of commerce and navigation between the United States and the foreign state of
which he is a national . . . solely to develop and direct the operations of an enterprise in
which he has invested, or of an enterprise in which he is actively in the process of
investing, a substantial amount of capital1.1 (Emphasis supplied.)

The District Director denied the application on the premise that
because the applicant had not established he "can legally claim both
Canadian and Italian nationalities at the same time, it must be assumed
that he can claim only Canadian nationality." Nationals of Italy are
425

Interim Decision #2947
eligible for classification as treaty investors. Nationals of Canada are
ineligible for that classification. Service Operations Instruction (0.I.)
214.2(e).

On appeal, counsel argues that the applicant may properly be deemed
to hold both Canadian and Italian nationalities. Counsel has introduced
inconclusive undertakings to this effect from two Canadian sources.
It has not been conclusively established that the applicant does hold
dual Canadian-Italian nationality. However, it is noted in this regard
that the oath of allegiance prescribed for persons becoming naturalized
as citizens of Canada does not contain an instrument of renunciation of

prior allegiances. Accordingly, it will be conceded arguendo, to ensure

due process, that the applicant is in fact a dual national of Canada and
Italy.
Counsel urges the proposition that, in spite of his admission to the
United States as a Canadian citizen, the applicant should now be permitted to assert his Italian nationality in pursuit of the benefit sought in the
instant application. There are numerous examples of judicial recognition
of the principle or fact of dual nationality and of the prerogative of dual
nationals to alternately exercise the respective rights or privileges of
such dual nationalities. However, such cases are concerned solely with
questions of expatriation and election of nationality pursuant to the

provisions of the nationality laws of the United States. See, e.g., Perkins v. Elg, 307 U.S. 325 (1939); Tomasicchio v. Acheson, 98 F.Supp.
166 (D.D.C. 1951); Kawakita v. United States, 343 U.S. 717 (1952), reh.
denied, 344 U.S. 850; Jcabuena v. Dulles, 254 F.2d 379 (3d Cir. 1958).
The instant application is- set in the wholly distinct context of a dual
national who, haying been admitted to the United States as a citizen of a
specific foreign state, now seeks to obtain a benefit unavailable to those
of the nationality in which he was so admitted, but available to individuals sharing his second nationality.
However, The clear language of section 101(a)(15)(E)(ii) of the Act
makes no provision for consideration of dual nationality in relation to

administration and enforcement of treaties of commerce and navigation,
nor do attendant regulations, policy, or case law.
Dual nationality is universally recognized as an undesirable phenomenon. It inevitably
results in questionable loyalties and leads to international conflicts. . . . Dual nationality
also makes possible the use of citizenship as a badge of convenience rather than one of
undivided loyalty_ And it impairs the singleness of commitment which is the hallmark of
citizenship and allegiance. A person should have a right to choose his own nationality,
and this choice should be honored by all countries. However, he should not be entitled
to claim more than one nationality.

The undesirable features of dual nationality have often been noted. To some extent,
treaties have sought to curtail this status, e.g. treaties between states agreeing that
naturalization of their wades:la will be recognized as terminating their original nationality.
-Moreover, under appropriate circumstances a dual national can be required to elect
which nationality he desires to retain. (Footnotes omitted.) (Emphasis supplied.) -

426

Interim Decision #2947
3 C. Gordon & H. Rosenfield, Immigration Law and Procedure § 11.3d
(rev. ed. 1983).
Two states may in fact lay claim to the same individual as a national at the same time_

This circumstance does not, however, place the claimants on an equal footing. The
equities of one are of necessity superior to those of the other. They cannot at the same
moment be on the same plane. (Emphasis supplied.)

§ 1131, as quoted in Matter of Damioli, 17
I&N Dec. 303, 306 (Comm. 1980).
Clearly, in any given proceeding of law or treaty which turns on the
specific nationality of an individual, the conduct of a dual national -may
be examined to ,determine specific applications of such law or treaty.
Thus, for example, "A person possessing two or more nationalities who
habitually resides in one of the countries whose nationality he possesses,
and who is in fact most closely connected with that country, shall be
exempt from all military obligations in the other country or countries."
Article I, Military Obligations in Certain Cases of Double Nationality
(a protocol concluded at The Hague on April 12, 1930, to which the
Hyde, International Law at

United States and Canada, et al., are signatory). 'Thus, under appropriate circumstances in a given proceeding of law, the operative nationality

of a dual national may be determined by his conduct without affording
him the opportunity to elect which of his nationalities he will exercise.
The instant proceeding is deemed to constitute such a circumstance.
The applicant is an alien, that is, he currently is physically present in a
sovereign state of which he is neither a citizen nor a national. His
presence in this country is governed by section 214 of the Immigration
and Nationality Act, which provides that, "[t]he admission to the United
States of any alien as a nonimmigrant shall be for such time and under
such conditions as the Attorney General may by regulations prescribe
. . . ." Clearly, the presence of any person In a sovereign state as an alien
nonimmigrant is based on such person having satisfactorily claimed or
established alien nationality or citizenship at the time that such person
applied for admission to and was admitted to such sovereign state.
Satisfactory claim.to , or establishment of, alien nationality is one of the
conditions under which a person is admitted to the United States pursuant to section 214 of the Act.
The applicant applied for admission- to the United States and was

admitted to the United States as a citizen of Canada. His continued
presence in the United States is strictly governed by the condition of
Canadian nationality under which he was admitted. The applicant cannot be afforded the opportunity of "the use of citizenship as a badge of
convenience" (Gordon and Rosenfield, supra) in this instance, for to do
so would contravene section 214 of the Act by usurpation of the statutory discretionary authority of the Attorney General to establish the
conditions under which an alien nonimmigrant may be admitted to the
427

Interim Decision #2947

United States. It is hereby found that, in the case of a dual national alien
nonimmigrant, the nationality claimed or established by him at the time
of his entry into the United States must be regarded, for the purposes of

section 214 of the Act, as his sole or operative nationality for the duration of his temporary stay in the 'United States. "Nationality Considerations Pursuant to Section 101(a)(15)(E)(ii) of the Immigration and Nationality Act" (memorandum of law from the Service General Counsel,
February 4, 1983). To permit a dual national alien nonimmigrant to
freely switch or alternate nationalities, for whatever reason, subsequent to admission to the United States would cause unjustifiable confusion in proceedings under the Immigration and Nationality Act, which
contemplates, in instances such as this one, possession by alien nonirrunigrants of a single, specific nationality, to wit, that in which they were
admitted to the United . States.
Further, as stated by Gordon and Rosenfield, supra, as a general
principle, dual nationals, in any given proceeding in which nationality is
a factor, "should not he entitled to claim more than one nationality."
Clearly, it is not the prerogative or position of the United States to
require a dual national alien nonimmigrant to elect to retain one or
another of his nationalities. Equally clearly, the national sovereignty of
the United States is acceptably and reasonably exercised through sec

-

tion 214 of the Act in holding that a dual national alien nonimmigrant is,
for the duration of his temporary stay in the United States, of the
nationality which he claimed or established at the time that he entered
the United States. Accordingly, it is concluded that the District Director properly determined that the applicant must be regarded as a citizen
of Canada and that he is therefore ineligible for the benefit sought in
that Canada is not signatory to a treaty of commerce and navigation

with the United States.
The District Director did not address any factors beyond those concerned with the applicant's nationality. Review of the appellate record,
however, does not compel a prima facie finding that the investment
under consideration is substantial, as also required by section 101(a)(15)
(E)(ii) of the Act.
The record contains no indication of the investment by the applicant
of a substantial amount of capital owned or controlled by him. The
record does contain documentary evidence of real estate transactions by
the applicant, most of which involve assumption of mortgage debt or the
incurring of new mortgage debt. The record contains copies of personal
checks totaling $108,915 applied by the applicant to various real estate
ventures. However, the record is silent as to whether this sum represents capital owned by the applicant or for which he is personally at risk
or whether it represents unsecured mortgage debt incurred by the
applicant. "Investthents such as mortgage debt or commercial secured
428

Interim Decision #2947
loans to the enterprise (e.g., loans secured by the enterprise assets)
cannot count toward determining the amount of the actual investment."
VoL V, Visa Services No. 20, Bureau of Consular Affairs, U.S. Department of State (May 1982). A review of the applicant's statement of
accounts indicates that the applicant's real estate transactions are based
on exactly such mortgage debt or commercial secured loans. Accordingly,
it is found that the applicant has failed to establish that he has in fact
invested a substantial amount of capital in a commercial enterprise.
For the above-stated reasons, the decision of the District Director
will be affirmed and the appeal will be dismissed.
ORDER The appeal is dismissed.

429

